           Case 2:14-cr-00309-TLN-EFB Document 213 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:14-cr-00309-TLN

12                                 Plaintiff,            ORDER SEALING DOCUMENTS

13                          v.

14   CARISSA CARPENTER,

15                                Defendant.

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Respondent’s

19 Request to Seal, IT IS HEREBY ORDERED that the Respondent’s Exhibit 3 to Government’s

20 Opposition to Defendant’s Motion for Compassionate Release Pursuant to U.S.C. § 3582(c)(1)(A),

21 pertaining to defendant Carissa Carpenter, and the Government’s Request to Seal shall be SEALED

22 until further order of this Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United

24 States and counsel for the defendant, Carissa Carpenter.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
27 the Government’s request, sealing the Governments’s Request and Exhibit 3 serves a compelling

28 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

                                                         1
30
           Case 2:14-cr-00309-TLN-EFB Document 213 Filed 05/12/20 Page 2 of 2

 1 government would be harmed. In light of the public filing of its notice of request to seal, the Court

 2 further finds that there are no additional alternatives to sealing the government’s motion that would

 3 adequately protect the compelling interests identified by the government.

 4       IT IS SO ORDERED.
     DATED: May 11, 2020
 5

 6

 7
                                                                       Troy L. Nunley
 8                                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
